427 F.2d 1367
UNITED STATES of Americav.William T. KERRIGAN, Appellant.
No. 17751.
United States Court of Appeals, Third Circuit.
Argued June 23, 1970.Decided July 10, 1970.

Appeal from the United States District Court for the District of New Jersey; James A. Coolahan, Judge.
Frederic C. Ritger, Jr., South Orange, N.J., for appellant.
D. William Subin, Asst. U.S. Atty., Cambden, N.J.  (Frederick B. Lacey, U.S. Atty., Newark, N.J., on the brief), for appellee.
Before WINTER,* ALDISERT and GIBBONS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
Appellant was convicted of violating 18 U.S.C. 1010 (making false statements to influence the offering or accepting of a loan by the Federal Housing Administration) and appeals on the grounds that the indictment was defective and the district court committed plain error in its charge.


2
We have considered each of appellant's contentions and conclude that they are without merit.1


3
The judgment of the district court will be affirmed.



*
 Circuit Judge of the Court of Appeals for the Fourth Circuit, sitting by designation


1
 The court is indebted to frederic C. Ritger, Jr., Esq., for the valuable services he rendered in his representation of appellant in these proceedings as court-appointed counsel